EXHIBIT 10.3
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER
THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN
COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
CONVERTIBLE UNSECURED PROMISSORY NOTE
OF
StreamTrack, INC.
 
Note No. 2013-2
 
$100,000.00
Issue Date:  August 27, 2013



FOR VALUE RECEIVED, STREAMTRACK, INC., a California corporation (the "Company"),
hereby unconditionally promises to pay to the order of Michael Hill, or assigns
("Holder"), in lawful money of the United States and in immediately available
funds, the principal sum of $100,000.00, or such lesser amount as shall then
equal the outstanding principal amount hereunder, together with interest on the
unpaid principal balance at a rate equal to 4% per annum from the date of this
Convertible Unsecured Promissory Note (the "Note") until the date such principal
amount and all interest accrued thereon are paid in full or converted pursuant
to Section 2, below. Unless converted pursuant to Section 2, the unpaid
principal amount, together with any then unpaid accrued interest shall be due
and payable on August 27, 2016 (the "Maturity Date"). Notwithstanding the
foregoing, the unpaid principal balance of this Note and any then unpaid accrued
interest thereon shall be due and payable upon the occurrence of an Event of
Default (defined below).
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder hereof, by the acceptance of this
Note, agrees:
 
1. Definitions. The following definitions shall apply for all purposes of this
Note:
 
1.1 "Conversion Price" means $0.074 per Conversion Share.
 
1.2 "Conversion Shares" means shares of the Company's Common Stock issuable upon
conversion of the Note.
 
1.3 "Note" means this Convertible Unsecured Promissory Note.
 
1.4 "Notes" means a series of convertible unsecured promissory notes, each
containing substantially similar terms and conditions as the other, which have
been or will be sold by the Company pursuant to the Purchase Agreement, of which
this Note is one. The fact that interest under certain of the Notes begins to
accrue on a different date than under other Notes shall not be deemed to make
such Notes not substantially similar.
 
1.5 "Common Stock" means shares of the Company's Common Stock that are
authorized by the Company's Articles of Incorporation.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Conversion of Note. The holder of each Note may elect to convert the
principal of and interest on the Note into Common Stock at the Conversion Price.
 
2.1 Termination of Rights. All rights with respect to this Note shall terminate
upon the conversion of this Note in accordance with its terms, and payment in
full of all sums due under the Note after such conversion, if any, whether or
not this Note has been surrendered and whether or not all agreements have been
executed and delivered by the Holder to the Company. Notwithstanding the
foregoing, Holder agrees to surrender this Note to the Company for cancellation
as soon as is practicable following conversion of this Note and payment of all
sums, if any, due under the Note.
 
3. Issuance of Conversion Shares; Holdback; Legends
 
3.1 Issuance of Conversion Shares. As soon as practicable after conversion of
this Note, the Company at its expense will cause to be issued in the name of and
delivered to the Holder, a certificate or certificates for the number of
Conversion Shares to which the Holder shall be entitled upon such conversion
(bearing such legends as may be required by applicable state and federal
securities laws in the reasonable opinion of legal counsel of the Company, by
the Company's Articles of Incorporation, as hereafter amended, or by any
agreement between the Company and the Holder). No fractional shares will be
issued upon conversion of this Note. If upon any conversion of this Note (and
all other Notes held by the same Holder, after aggregating all such
conversions), a fraction of a share would otherwise result, then in lieu of such
fractional share the Company will pay the cash value of that fractional share,
calculated on the basis of the Conversion Price.
 
3.2 Legend. To the extent applicable, each certificate or other document
evidencing any of the Conversion Shares shall be endorsed with the legend set
forth below (and such other legends as may be required pursuant to regulations
promulgated by the U.S. Securities and Exchange Commission, the State of
Wyoming, and any other relevant regulatory authorities), and Holder covenants
that, except to the extent such restrictions are waived by the Company, such
Holder shall not transfer the shares represented by any such certificate without
complying with the restrictions on transfer described in the legend endorsed on
such certificate:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE,
AND MAY BE OFFERED, SOLD, PLEDGED OR HYPOTHECATED ONLY IF REGISTERED AND
QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES
LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE
SECURITIES LAWS IS NOT REQUIRED OR IF THE COMPANY OTHERWISE SATISFIES ITSELF
THAT REGISTRATION IS NOT REQUIRED."
 
4. Rights and Liabilities. This Note does not by itself entitle the Holder to
any voting rights or other rights as a Stockholder of the Company. In the
absence of conversion of this Note, no provisions of this Note and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a Stockholder of the Company for any purpose.
 
5. No Impairment. The Company will not, by amendment of its Articles of
Incorporation or Bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note or the Purchase Agreement, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder under this Note against wrongful impairment. Without limiting the
generality of the foregoing, the Company will take all such action as may be
necessary or appropriate in order that the Company may duly and validly issue
fully paid and nonassessable Conversion Shares upon the conversion of this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Notes Are Equal Priority. All of the Notes shall rank equally without
preference or priority of any kind over one another, and all payments on account
of principal and interest with respect to any of the Notes shall be applied
ratably and proportionately on all outstanding Notes on the basis of the
original principal amount of outstanding Notes.
 
7. Default. An "Event of Default" will be deemed to have occurred if any of the
following happens and such default is not cured or waived in writing by the
Majority Holders (as defined in Section 15, below) within a 5 day period after
the Holder has given the Company written notice of such default:
 
7.1 The Company fails to make any payment when due hereunder;
 
7.2 The Company breaches any material obligation to the Holder under this Note
or the Purchase Agreement,or the Company fails to perform promptly at the time
and strictly in the manner provided herein or therein;
 
7.3 A receiver is appointed for any material part of the Company's property, the
Company makes a general assignment for the benefit of creditors, the Company
voluntarily initiates an action under the U.S. Bankruptcy Code as a debtor, or
the Company is involuntarily made the subject (as a debtor or alleged debtor) of
an action under the U.S. Bankruptcy Code or becomes the subject of any other
bankruptcy or similar proceeding for the general adjustment of its debts, which
involuntary action is not terminated or otherwise disposed of without a judgment
against the Company within 30 days of its initiation;
 
7.4 Any of the representations and warranties made by the Company in the
Purchase Agreement were materially inaccurate when given;
 
7.5 An "Event of Default" shall have occurred under any of the other Notes.
 
Upon the occurrence of any Event of Default, all accrued but unpaid expenses,
accrued but unpaid interest, all principal and any other amounts outstanding
under this Note shall become immediately due and payable in full.
 
8. Application of Payments. Payment on this Note shall be applied first to costs
and expenses of collection, if any, and then to accrued interest, and thereafter
to the outstanding principal balance hereof.
 
9. Prepayment. The Company may prepay any amounts under this Note prior to the
Maturity Date upon 10 days' notice, during which notice period Holder may elect
instead to exercise its conversion rights.
 
10. Waivers. The Company and all endorsers of this Note hereby waive notice,
presentment, protest and notice of dishonor.
 
11. Attorneys' Fees. In the event any party is required to engage the services
of any attorneys for the purpose of enforcing this Note, or any provision
thereof, such party shall be entitled to recover its reasonable expenses and
costs in enforcing this Note, including attorneys' fees.
 
 
3

--------------------------------------------------------------------------------

 
 
12. No Transfer. Neither this Note nor any rights hereunder may be assigned,
conveyed or transferred, in whole or in part, without the Company's prior
written consent, which the Company may not unreasonably withhold or delay;
provided, however, that subject to compliance with applicable securities laws,
the Company's consent shall not be required for an assignment or transfer of
this Note to an affiliate of the Holder, including a spouse or family member.
The rights and obligations of the Company and the Holder under this Note and the
Purchase Agreement shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.
 
13. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the internal laws of the State of California, excluding
that body of law applicable to conflicts of laws.
 
14. Notices. Any notice required to be delivered to the Company under this Note
shall be in writing and addressed to the Chief Executive Officer of the Company
at the address set forth below, or at such other address as the Company may
designate by 10 days advance written notice to the Holder. Any notice required
to be delivered to the Holder shall be in writing and addressed to the Holder at
the address indicated herein, or at such other address as the Holder may
designate by 10 days advance written notice to the Company. Unless otherwise
provided, any notice required or permitted under this Note shall be given in
writing and shall be deemed effectively given or delivered upon: (a) personal
delivery by hand or professional courier service (including an overnight
delivery service such as Federal Express); (b) by facsimile upon receipt of
confirmation of delivery; or (c) five (5) days after deposit with the United
States Post Office, by registered or certified mail, postage prepaid and
addressed to the party to be notified. Initially, notices to the Company shall
be addressed as follows:
 
StreamTrack, Inc.
347 Chapala St.
Santa Barbara, CA 93101
Attn: President


With a copy to:


Reicker, Pfau, Pyle, & McRoy LLP
1421 State Street, Suite B
P.O. Box 1470
Santa Barbara, CA  93102-1470
Attention: Fernando Velez, Jr., Esq.


15. Amendments and Waivers. Any term of this Note may be amended with the
written consent of the Company and the Holders of this Note representing more
than 50% of the aggregate principal then due under outstanding of this Note (the
"Majority Holders"). Any term of this Note may be waived (either generally or in
a particular instance and either retroactively or prospectively), including
without limitation an amendment or waiver of the Maturity Date with the written
consent of the Majority Holders of this Note. Any amendment or waiver affected
in accordance with this Section 15 shall be binding upon all "Holders" of this
Note and any future Holders of this Note.
 
15.1 Holder acknowledges that by the operation of this Section 15, the Majority
Holders of this Note may effect an amendment or waiver of provisions of this
Note and thereby diminish or eliminate all rights of such other Holders under
this Note even though such other Holders have not consented to the amendment or
waiver.
 
 
4

--------------------------------------------------------------------------------

 
 
15.2 Holder (and each transferee of Holder's interest in this Note) shall have
the absolute right to exercise or refrain from exercising any right or rights
that Holder may have by reason of this Note, including without limitation the
right to consent to the waiver of any obligation of the Company under this Note
and to enter into an agreement with the Company for the purpose of modifying
this Note or any agreement effecting any such modification, and Holder and any
transferee of Holder shall not incur any liability to the holder of any other
Notes (or the shares issuable upon conversion of the Notes) with respect to
exercising or refraining from exercising any such right or rights.
 
15.3 Holder acknowledges that it is not relying upon any person, firm or
corporation, other than the Company and its officers, in making its investment
or decision to purchase this Note. Holder agrees that no other purchaser of
Notes nor the respective controlling persons, officers, directors, partners,
agents or employees of any such other purchaser of Notes shall be liable to any
other holder of Notes for any action heretofore or hereafter taken or omitted to
be taken by any of them in connection with the issuance of the Notes hereunder,
the exercise or rights and remedies created herein, or the issuance of any
Company shares issuable upon conversion of the Notes.
 
16. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
 [The remainder of this page has intentionally been left blank.]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Holder have caused this Convertible
Unsecured Promissory Note to be signed as of the date first above written.
 
 
THE COMPANY:
 
ACKNOWLEDGED AND ACCEPTED BY THE HOLDER:
         
StreamTrack, Inc., a Wyoming corporation
             
By
/s/ Aaron Gravitz   /s/ Michael Hill    
Aaron Gravitz, Director
 
Signature of Holder
             
Michael Hill
     
 
      Printed Name and Title of Person Signing for Holder  















[SIGNATURE PAGE TO CONVERTIBLE UNSECURED PROMISSORY NOTE OF STREAMTRACK, INC.]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 